Broyles, C. J.
1. The charge on the subject of good character was not erroneous because of failing to state that “good character alone is sufficient to generate a doubt and work an acquittal.” Hill v. State, 18 Ga. App. 259 (1 b) (89 S. E. 351), and authorities cited.
*158Decided November 14, 1923.
John R. Cooper, W. 0. Cooper Jr., for plaintiff in error.
Charles E. Garrett, solicitor-general, contra.
2. None of the other excerpts from the charge of the court, complained of, when considered in the light of the charge as a whole and the facts of the case, contained material error.
3. The verdict was amply authorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., disqualified.